Citation Nr: 0307059	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  94-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a compensable initial evaluation for the 
service-connected disability characterized as a head injury 
with nasal fracture residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from February 1985 to February 
1988.

This case arises from a May 1997 rating decision of the RO 
which established service connection for residuals of a head 
injury, including a nasal fracture, and assigned a zero 
percent (i.e., noncompensable) evaluation.  

In a January 2000 decision of the Board of Veterans' Appeals 
(BVA/Board), it was noted that although the service medical 
records reported a laceration scar on the bridge of the nose, 
it had not yet been determined whether the larger scar found 
on VA examination in June 1996 was the sole result of that 
in-service injury.  So this issue of whether a rating was 
warranted for scar residuals was determined to be 
inextricably intertwined with the veteran's claim for an 
increased evaluation for the residuals of his head injury.  
The Board therefore remanded the case for further development 
and consideration of this, which the RO completed in May 
2002.

Subsequently, the RO established service-connection for the 
scar residuals of the veteran's head injury.  A 10 percent 
evaluation was assigned.  The veteran has not appealed that 
determination, so that issue is no longer properly before the 
Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (1997) 
(service connection issues are different from increased 
rating issues).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for an 
equitable disposition of the claim for an increased 
evaluation in the service-connected head injury with nasal 
fracture residuals has been obtained.  



2.  The veteran's minimal left-sided nasal deviation results 
in some slight congested nasal turbinates, left and right, 
with breathing better on the right side than the left; 
however, the condition has not caused complete obstruction on 
one side, 50-percent obstruction on both sides, or marked 
interference with breathing space; there is also no evidence 
of polyps, definite atrophy of the intranasal structure, or 
moderate secretion.  


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for 
the service-connected head injury and residuals of the nasal 
fracture.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5104, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.97 including Diagnostic Codes 6502, 6522 (2002) 
and 38 C.F.R. § 4.97, including Diagnostic Codes 6502, 6501 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326).  The VCAA and the implementing regulations 
pertinent to the issues on appeal are liberalizing and 
therefore applicable.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).



The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The VCAA and implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board finds that VA's duties pursuant to VCAA, where 
triggered, have been fulfilled.  First, VA shall notify the 
veteran of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103.  

In each instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information, and also of which evidence the veteran 
was to submit, and which evidence VA would attempt to obtain 
on his behalf.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The record shows that the veteran was notified of each of the 
RO's rating decisions and received statements of the case and 
supplemental statements of the case.  When considered 
together, those documents apprised him of the type of 
evidence needed to substantiate his allegations-and prevail, 
and of the governing laws and regulations.  The RO also 
informed him that if he disagreed with the RO's consideration 
of the evidence, or reasons provided, that he was to write 
and tell them why.  The RO thus informed the veteran that he 
was to submit any additional evidence.  He was also notified 
of what evidence was needed to support his claims by way of 
the Board's January 2000 Remand.

Of equal or even greater significance, in August 2002, the RO 
sent the veteran a VCAA letter.  The RO indicated he should 
provide VA with additional evidence or should call if, for 
example, he had questions concerning exactly what he needed 
to do.  The RO also notified him of what the evidence must 
show, what he needed to still submit, and what VA would 
obtain for him-if he provided the basic information 
necessary to conduct a search.  That letter also informed him 
what he could do to help with his claim, and when and where 
to send the information and evidence.  Although that letter 
included information on additional claims, the December 2002 
SSOC specifically informed him about his service-connected 
nasal fracture residuals of the head injury.

After a review of the record in its entirety, then, it is 
clear to the Board that VA has met the duty to notify in this 
case.  Because no additional evidence has been identified by 
the veteran as being available, but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran of what hypothetical evidence would be 
secured by VA and what evidence would be secured by him is 
harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  Here, 
though, there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case.  Hence, the Board finds 
that any such failure is inconsequential.  While perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, scheduled VA examinations and obtained additional VA 
records concerning his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).   

In this case, the Board finds that VA has done everything 
possible to assist the veteran.  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

By rating action in May 1997, service connection was awarded 
for a head injury with nasal fracture, and a noncompensable 
rating was assigned under Diagnostic Code (DC) 6502, 
effective from February 1988.  The veteran contends that a 
higher initial evaluation is warranted.

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities.  These criteria are based on the 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  When making determinations as to the appropriate rating 
to be assigned, VA must take into account his entire medical 
history and circumstances.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).



Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Court's holding 
in Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  
In that case, the Court emphasized the distinction between a 
new claim for an increased rating for a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating for 
a disability where it has just been recognized as service-
connected.  When assessing an increased rating claim, the 
rule of Francisco v. Brown holds that the current level of 
disability is of primary importance.  7 Vet. App. 55, 58 
(1994).  However, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged" rating.

The RO issued a rating decision in May 1997 based on 
consideration of all of the evidence then of record.  All 
applicable rating criteria were eventually discussed in the 
recent December 2002 SSOC.  Thus, the RO effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of the additional evidence during the pendency of 
the appeal.  So that was tantamount to a determination by the 
RO of whether a "staged" rating was warranted.  And since, 
for the reasons discussed below, the disability at issue has 
not been compensably disabling at any time since the veteran 
filed his claim for service connection for this condition, 
the Board also concludes that he is not entitled to a 
"staged" rating under Fenderson.

The veteran's deviated nasal septum was caused by a fracture 
that he sustained to his nose during service.  He believes 
the zero percent rating the RO assigned for this condition, 
under Diagnostic Code 6502, is not commensurate with its 
severity.



On October 7, 1996, during the pendency of the veteran's 
appeal, the regulations governing the evaluation of diseases 
of the nose and throat, which include a deviated nasal 
septum, were amended.  In the recent December 2002 SSOC, the 
RO considered the claim under both the former and revised 
criteria and determined that a higher rating is not warranted 
under either.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991) (where the governing laws or regulations change 
after a claim has been filed, but before the appeal is 
decided, the version most favorable to the veteran must be 
applied, absent a contrary intent of Congress or the 
Secretary of VA).  The RO also furnished the veteran both the 
former and revised criteria, an explanation for the decision, 
and gave him an opportunity to submit written or other 
argument in response.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Thus, there is no prejudice to the veteran in 
the Board evaluating his disability under both the former and 
revised criteria, and applying the more favorable result.  
See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

According to the criteria that were in effect prior to 
October 7, 1996, a 10 percent rating was warranted for a 
deviated nasal septum if there was evidence of marked 
interference with breathing space.  Otherwise, a zero percent 
rating was assigned.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(1996).  

On the other hand, under the revised criteria, a 10 percent 
rating is warranted if there is evidence of 50-percent 
obstruction of the nasal passage on both sides, or if there 
is evidence of complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2002).  

The veteran underwent a VA examination in June 1996.  That 
report reveals that he was breathing normally at a rate of 8 
to 12 times per minute.  The nares were clear, there was no 
septal deviation, and there appeared to be adequate airway on 
occluding right and left nostrils.  The veteran did not 
cooperate in opening his mouth for examination, so the throat 
examination was not performed.  In the diagnoses section, the 
examiner noted that the veteran was examined for sinusitis, 
but that none was found during that examination.  

The May 2002 report of the x-ray examination of the veteran's 
nasal bones revealed that there was no acute bony process, 
and very minimal deviation to the left.  
The x-ray examination report of his sinuses was negative.  

The May 2002 VA compensation and pension respiratory 
examination report shows that the veteran appeared 
comfortable, with quiet respirations of 8 per minute.  
On inspection, there was some slight congested nasal 
turbinates left and right.  The nasal septum appeared to be 
deviated to the left, with the breathing on inspiration being 
better through the right side of the nose than the left.  
There was no sinus tenderness.  Respiration, on auscultation, 
the veteran had clear and quiet breathing.  The examiner 
diagnosed a history of nose fracture, with nasal septum 
deviation to the left, otherwise normal respiratory 
examination with no functional disability, other than that 
occasioned by the present slight congestion of the 
nasal turbinates at this examination.  

After a careful review of the record, the Board finds that 
the veteran's left sided minimally deviated nasal septum does 
not result in either complete obstruction of on side, or at 
least 50 percent obstruction of both nasal cavities, so that 
an increased rating is warranted under the revised diagnostic 
criteria under DC 6502.  In this regard, the Board notes the 
argument raised by the veteran's representative that the VA 
examiner should be instructed to estimate the percentage of 
obstruction of the left side of the veteran's nasal cavity, 
as a rating would theoretically be possible under the new 
criteria, if the left sided deviated nasal septum was 
productive of complete obstruction.  However, under the facts 
and circumstances of this case, the Board finds that such 
action is neither necessary, nor warranted.  The VA examiner 
in this case specifically found that the veteran had only 
slight symptoms, and the 
x-ray examination report, in particular, specifically shows 
only very minimal deviation to the left.  The Board finds 
this report probative.  This evidence can in no way be 
construed to represent a 50 percent obstruction on both 
sides, not to mention a complete obstruction on either side, 
therefore, a compensable rating is not warranted under the 
new criteria.  

Similarly, under the old criteria there is no evidence of 
marked interference with breathing space.  Thus, as a 
compensable rating is not warranted under either set of 
criteria, neither the old nor the new regulation is more 
favorable to the veteran.  

As there is a specific diagnostic code to evaluate the 
veteran's disability, evaluation under any other diagnostic 
code, by analogy, does not appear appropriate.  See 38 C.F.R. 
§§ 4.20, 4.27 (prescribing that when a particular disability 
for which the veteran is service-connected is not listed, it 
may be rated by analogy to a closely related disease in which 
not only the functions affected, but also the anatomical 
location and symptomatology, are closely analogous).  See 
also Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Even if 
such evaluation were appropriate, however, the record 
presents no other symptoms attributable to the veteran's 
deviated septum which could warrant a higher evaluation under 
any other diagnostic code.  While some congestion was noted, 
the Board first notes that the veteran's claim for service 
connection for sinusitis has been denied.  Further, the Board 
also finds that a compensable evaluation would not be 
warranted under the criteria dealing with rhinitis.  
38 C.F.R. § 4.97 DC 6522 (2002) or 38 C.F.R. § 4.97 DC 6501 
(1996).  That is, the veteran's disability is simply not 
productive of a 50-percent obstruction of the nasal passage 
on both sides, or of a complete obstruction on one side.  
There is similarly no evidence of polyps.  38 C.F.R. § 4.97 
DC 6522 (2002).  Further, no evidence of definite atrophy of 
the intranasal structure is shown, or of moderate secretion, 
both of which are required for a minimal 10 percent rating 
under 38 C.F.R. § 4.97 DC 6501 (1996).  As the requirements 
for the minimal rating are not demonstrated, the more severe 
symptoms are similarly not shown.  Thus, neither set of 
regulations is more favorable to the veteran, and an 
increased rating is not warranted under any other potentially 
applicable diagnostic code.  

For all the foregoing reasons, the Board concludes that, as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and a compensable 
rating for the deviated nasal septum is not warranted at any 
time during the pendency of the appeal.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim for an initial compensable evaluation for the 
service-connected residuals of a head injury with nasal 
fracture residuals is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

